Citation Nr: 1506957	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-16 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.   

In the Veteran's substantive appeal (VA Form 9), he requested a hearing before the Board by live videoconference.  The hearing was scheduled for February 3, 2014; however, the Veteran withdrew the hearing request and did not request another hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is seeking service connection for bilateral hearing loss that he developed from active service.

At his April 1968 induction examination, the Veteran was found to have normal ears.  The Veteran was provided with a hearing test, however he was not tested at the 3000 Hertz (Hz) and 6000 Hz frequency.

The April 1968 entrance audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
10
10

10

LEFT
-5
-5
-10

5


A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  However, at his March 1970 separation examination, the Veteran reported having ear, nose and throat (ENT) problem in the accompanying Report of Medical History (RHM).  The Veteran reported experiencing "ear pop once in a while" in the summary report.  The Veteran was provided with a separation hearing test.

The March 1970 separation audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
0
-10
-5
15
65
LEFT
-5
-10
-10
0
0
65

First, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See, e.g., November 2009 VA examination.  Second, the Veteran contends that his current hearing loss is the result excessive noise during his military service, specifically he reported having a 105 Howitzer being fired about 15 feet above his head while in Vietnam.  The Veteran further indicated that he was not given any ear protection while in service.  The Veteran's service records show that his military occupation specialty was Artillery.  His competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that there is a current disability and an in-service event.

Third, the dispositive issue is whether there is a relationship between this current disorder and in-service noise exposure.  There are multiple medical opinions in this regard.

A November 2009 VA examiner determined that the Veteran's hearing loss was less likely than not related to service because his hearing at separation was within normal limits, with the exception of the 6000 Hz which was not tested at enlistment.  The examiner also provided that the Veteran had pre-military noise exposure which "could" have resulted in hearing loss at 6000 Hz but any opinion regarding this matter would be speculative as that frequency was not obtained at pre-induction.  The examiner also recommended that an Ear, Nose and Throat (ENT) examination be scheduled as this could affect the Veteran's claim.  

In June 2014, the Veteran was afforded an ENT examination pursuant to the Board's April 2014 remand.  The examiner noted that the Veteran's hearing loss began in the 1990's and that he was exposed to acoustic trauma in service as well as his post-service employment.  The Veteran reported that he underwent three stapedectomies but was unable to recall the dates of the surgeries.  The examiner diagnosed the Veteran with mixed bilateral hearing loss and the etiology is osteosclerosis, ostospongiosis, or otosclerosis.  The examiner also referenced his separation examination which showed normal hearing with the exception of the 6000 Hz frequency findings in the left ear.  With regards to his left ear, the examiner opined that it is less likely than not that his hearing loss is related to service with the exception of the 6000 Hz.  With regards to his right ear, the examiner opined that it is less likely than not that his hearing loss is related to service to include any in-service noise exposure.  The Board finds that the examiner did not provide adequate supporting rationale for the opinion. It is unclear why the VA examiner provided a positive etiological opinion for the left ear when the Veteran's separation hearing test revealed an auditory shift for both ears at the 6000 Hz frequency.  Thus, the rationale behind the examiner's opinion is unclear and poorly explained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring VA medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

The Veteran was also afforded a VA audiological examination in June 2014.  The Veteran was diagnosed with mixed hearing loss; however, the examiner was unable to provide an opinion because the enlistment audiogram was not available at the time of the examination.  Thus, this examination is afforded little probative value.  See id.  

The Board finds, however, that lay evidence of record supports a finding of service connection.  The Veteran has submitted multiple lay statements directly establishing nexus between his current hearing loss and service.  In a June 2009 statement, the Veteran stated that he did not report his hearing loss because he was already being treated for his wisdom teeth.  The Veteran reported waking up that night to use the restroom when a gun was fired right over his head.  The Veteran thought that his ears were bleeding because it "hurts so bad but it wasn't."  He reported that his ears rang for a week after this incident, but he was unable to seek treatment because he had already missed four days of duty for the treatment of his wisdom teeth.  The Veteran reported that this incident caused his hearing loss.  Similarly, in a September 2011 statement, the Veteran reported that he was part of an Artillery unit in the hills of Vietnam when a gun barrel when off right outside of his bunker.  The Veteran reported being knocked to his side and was deaf for two or three days before getting his hearing back.  The Veteran reported that they did not have a medic available so he did not report it.  The Veteran also claimed that he did use any hearing protection while in service.  

The Veteran is competent to report when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Veteran's testimony is credible as it is supported by the numerous lay statements which indicate that he was experiencing hearing loss after this incident from active duty service.  Caluza v.  Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran provided competent and credible lay testimony regarding the onset of his bilateral hearing loss during service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran also provided competent and credible lay evidence of in service noise exposure and his MOS along with the March 1970 separation audiogram were consistent with such exposure.  Caluza, 7 Vet. App. at 511; Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Additionally, the November 2009 VA examiner provided diagnoses of a bilateral hearing loss disability.  38 C.F.R. § 3.385; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to report the observable manifestations of ringing in the ears).  

Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for bilateral hearing loss is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


